             Case 2:11-cr-00210-JAM Document 1117 Filed 04/13/21 Page 1 of 1


 1   Vicki Marolt Buchanan.
     State Bar No. 153318
 2   19201 Sonoma Highway, No. 243
     Sonoma, California 92660
 3   Telephone: (707) 343-1907
     vickimaroltbuchananpc@gmail.com
 4
     Attorney for Defendant/Appellant
 5   NADIA KUZMENKO aka NADIA REYES
 6
                                UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                   Case No.: 2:11-CR-0210-JAM
     UNITED STATES OF AMERICA,
10                                                   ORDER REGARDING SURRENDER
                   Plaintiff,
                                                     DATE
11
            v.
12

13   NADIA KUZMENKO,
              Defendant
14

15

16
            FOR GOOD CAUSE APPEARING, it is hereby ordered that the defendant Nadia
17
     Kuzmenko having been sentenced to the custody of the Bureau of Prisons, shall surrender
18
     to the institution designated by the Bureau of Prisons, or if no such institution has been
19
     designated, to the United States Marshal in Sacramento, California or Colorado Springs,
20
     Colorado before 2 p.m. June 14, 2021. The defendant is further advised it is a criminal
21
     offense punishable by a consecutive term of imprisonment to fail to surrender for service
22
     of sentence pursuant to the order of this Court. All current conditions of release shall
23
     remain in effect until the defendant surrenders in accordance with this order.
24
            IT IS SO ORDERED.
25

26
     DATED: April 12, 2021                /s/ John A. Mendez
27                                        THE HONORABLE JOHN A. MENDEZ
28                                        UNITED STATES DISTRICT COURT JUDGE



                                  ORDER REGARDING SURRENDER DATE - 1
